People v Remigio (2022 NY Slip Op 02634)





People v Remigio


2022 NY Slip Op 02634


Decided on April 21, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 21, 2022

Before: Manzanet-Daniels, J.P., Mazzarelli, Mendez, Shulman, , JJ. 


Ind. No. 5117/14 Appeal No. 13354 Case No. 2018-1209 

[*1]The People of the State of New York, Respondent,
vJose Remigio, Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Maxwell Wiley, J.), entered on or about April 12, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated March 10, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: April 21, 2022